State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: June 18, 2015                      519002
________________________________

In the Matter of COMMISSIONER
   OF SOCIAL SERVICES, on
   Behalf of STACEY TETI,
                    Respondent,              MEMORANDUM AND ORDER
      v

TIMOTHY KARCHER,
                    Appellant.
________________________________


Calendar Date:    April 30, 2015

Before:    Lahtinen, J.P., Garry, Egan Jr. and Rose, JJ.

                              __________


     Michelle I. Rosien, Philmont, for appellant.

      Columbia County Department of Social Services, Hudson (N.
Daniel Reeder of William J. Better, PC, Kinderhook, of counsel),
for respondent.

                              __________


Rose, J.

      Appeal from an order of the Family Court of Columbia County
(Koweek, J.), entered May 19, 2014, which, in a proceeding
pursuant to Family Ct Act article 4, committed respondent to jail
for 90 days for willfully violating a prior order of support.

      Respondent is the father of two sons (born in 1992 and
1994). Following their births, he was ordered to pay certain
birth expenses and other child support. In June 2013, after
respondent owed a total of $13,722.02 in child support arrears,
he had made no payments in nearly a decade and he had been found
to have willfully violated the support order on four prior
occasions, petitioner commenced this proceeding on the mother's
                              -2-                  519002

behalf. At a hearing before a Support Magistrate, respondent
admitted to willfully violating the support order, agreed to an
order of disposition and consented to serve 90 days in jail.
Family Court thereafter confirmed the order of disposition and
issued an order of commitment.

      Respondent appeals, arguing that Family Court abused its
discretion by confirming the order of disposition without a
hearing. However, inasmuch as the order was entered upon
respondent's consent, it is not appealable (see Matter of Na'Sir
RR. [Devine RR.], 118 AD3d 1180, 1181 [2014]; Matter of Gabrielle
S. [Reberick T.], 105 AD3d 1098, 1099 [2013]; Matter of Trenton
G. [Lianne H.], 100 AD3d 1124, 1125 [2012]). To the extent that
respondent maintains that his consent was rendered involuntary by
the ineffective assistance of counsel, "such an argument must be
raised in a motion to vacate the underlying order" (Matter of
Gabrielle S. [Reberick T.], 105 AD3d at 1099; see Matter of
Connor S. [Joseph S.], 122 AD3d 1096, 1097 [2014]; Matter of
Dante W. [Justin W.], 110 AD3d 1400, 1401 [2013]; see also Family
Ct Act § 1061).

     Lahtinen, J.P., Garry and Egan Jr., JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court